DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 4/19/2022. 

Claim Analysis
3.	Summary of Claim 1:
A method of reducing malodor, comprising treating a malodor source with a compound of formula (I) in an amount sufficient to inhibit the growth of at least one bacteria selected from the group consisting of S. aureus, S. haemolyticus, M. morganii, and S. agalactiae, 

    PNG
    media_image1.png
    121
    290
    media_image1.png
    Greyscale


wherein one R group is a hydrogen atom and the other is a hydrogen atom or a C1-3 alkyl group; and each carbon-carbon double bond of said compound, independently from each other, can be in a configuration Z or E or a mixture thereof.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 11 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fankhauser (WO 2012/175437 A1) as listed on the IDS dated 4/19/2022.
Regarding claims 11 and 15 – 17, Fankhauser teaches cyclododecadienone derivatives as perfuming ingredients, wherein the cyclododecadienone has the formula:


    PNG
    media_image1.png
    121
    290
    media_image1.png
    Greyscale

Wherein one R group is a hydrogen atom and the other R group is a hydrogen atom or a C1-3 alkyl group (claim 1) thereby reading on the claimed compound of formula (I). Fankhauser further teaches the compound as used in consumer products such as anti-perspirant and deodorants (claim 10). The instant application specification states that malodors include odors produced by the body such as armpit odor (page 5 line 33). As such, the use of the claimed compound in the deodorant and anti-perspirant of Fankhauser thereby reads on the “method of reducing malodor comprising treating a malodor source with a compound of formula (I)” as required by the instant claim 11 and the body odor as required by the instant claims 15 and 16. Fankhauser teaches the proportions of the compounds can be incorporated into various articles and compositions within a wide range of values (page 10, line 2) and further teach typical concentrations are in the order of 0.001 % to 20 % by weight (page 10, line 8). 
Fankhauser is silent regarding the amount sufficient to inhibit the growth of at least one bacteria S. aureus, S. haemolyticus, M. morganii, and S. agalactiae. 
The instant application states that the bacteria associated with body odor is S. haemolyticus (page 22, Table 3) and further states that the concentrations of the compound that is effective in treating this bacteria is 345 ppm (which corresponds to 0.0345%). As such, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Fankhauser (0.001% to 20% by weight) overlap the instantly claimed proportions (the amount sufficient to inhibit the growth for instant claim 1 and from 300 to 3500 ppm for instant claim 17) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05). 
Regarding claim 12, Fankauser teaches both R’s are hydrogen atoms (Table 1, first compound).
Regarding claim 13, Fankauser teaches the compound of formula (I) is (E,E)-4,8-cyclododecadiene-1-one, (Z,E)-4,8-cyclododecadiene-1-one, (E,Z)-4,8-cyclododecadiene-1-one , (4E,8E)-12-methylcyclododeca-4,8-dienone, (4Z,8E)-12-methylcyclododeca-4,8-dienone, 2-methylcyclododeca-4,8-dienone, and mixtures thereof (claim 4).
Regarding claim 14, Fankauser teaches the compound (I) is in the form of a mixture of stereoisomers (4E,8E), (4Z,8E) and (4E,8Z), wherein the w/w ratio (4E,8E)/[(4Z,8E) + (4E,8Z)] is comprised between 80/20 and 99.5/0.5 (claim 3) thereby reading on the claimed range of about 99% w/w of (4E,8E)- 4,8-cyclododecadiene-1-one and about 1% w/w of the (4Z,8E)- 4,8-cyclododecadiene-1-one and (4E,8Z)- 4,8-cyclododecadiene-1-one as required by the instant claim.




Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763